Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Cancellation
The cancellation of claims 6 and 14 have been made of record.
 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 2, “the at least one high-voltage component” lacks antecedent basis.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15-17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kretschmer et al. US 20160039297 A1.
In reference to claim  1, Kretschmer teaches a high-voltage plug connection part (10, 12 fig. 3) for a high-voltage plug connector (shown in fig. 3), which can be coupled to at least one high-voltage line, of a high-voltage electrical system of a motor vehicle (see Abstract which mentions “A charging plug 10 for an electric vehicle” ), wherein the high-voltage plug connection part has at least one integrated temperature sensor (NTC2; fig. 3), which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line (see [0025].  The temperature signals of the NTC are sent through the six-pole signal ring 34; fig. 4 to the ICCPD; fig. 4 for monitoring by microcontroller 32), and to provide the detected sensor signal to an analysis device (32; fig. 4) in order to monitor the temperature of the at least one high-voltage line, wherein the at least one temperature sensor (NTC2) is arranged so as to abut (see fig. 3 and [0024], lines 3-9) on the at least one contact element of the high-voltage plug connection part.
	In reference to claim  2, Kretschmer teaches wherein the at least one temperature sensor is formed as an NTC resistor.
	In reference to claim  3, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) is formed as a built-in plug connection part (pertaining to 12) for integrating (i.e. 12 is a supplies power to the electrical system of the motor vehicle) in an electric drive motor of the high-voltage electrical system of the motor vehicle (see Abstract, line 1 which is stating that charging plug 10 is for a motor vehicle).  
In reference to claim  4, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) is formed as a cable end plug connection part (pertaining to 10) for connecting to the high-voltage line of the high-voltage electrical system of the motor vehicle.
In reference to claim  5, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) has at least one external housing (body of 10, 12), in which the at least one electrical contact element (L1; fig. 3)  of the high-voltage plug connection part and the temperature sensor (NTC2) are arranged.
In reference to claim  7, Kretschmer teaches wherein the at least one temperature sensor is electrically coupled via a connection line (through conductors that lead to 18; fig. 3) to a connection element (34; fig. 4), at which the sensor signal of the at least one temperature sensor can be tapped by the analysis device.
In reference to claim  8, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) is formed as a built-in plug connection part (pertaining to 12 for integrating (i.e. 12 is a supplies power to the electrical system of the motor vehicle) in an electric drive motor of the high-voltage electrical system of the motor vehicle (see Abstract, line 1 which is stating that charging plug 10 is for a motor vehicle).
In reference to claim  9, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) is formed as a cable end plug connection part (pertaining to 10) for connecting to the high-voltage line of the high-voltage electrical system of the motor vehicle.
In reference to claim  10, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) is formed as a cable end plug connection part (pertaining to 10) for connecting to the high-voltage line of the high-voltage electrical system of the motor vehicle.
In reference to claim  11, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) has at least one external housing (body of 10, 12), in which the at least one electrical contact element (L1; fig. 3)  of the high-voltage plug connection part and the temperature sensor (NTC2) are arranged.
In reference to claim  12, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) has at least one external housing (body of 10, 12), in which the at least one electrical contact element (L1; fig. 3)  of the high-voltage plug connection part and the temperature sensor (NTC2) are arranged.
In reference to claim  13, Kretschmer teaches wherein the high-voltage plug connection part (10, 12) has at least one external housing (body of 10, 12), in which the at least one electrical contact element (L1; fig. 3)  of the high-voltage plug connection part and the temperature sensor (NTC2) are arranged.
In reference to claim  15, Kretschmer teaches wherein the at least one temperature sensor is electrically coupled via a connection line (through conductors that lead to 18; fig. 3) to a connection element (34; fig. 4), at which the sensor signal of the at least one temperature sensor can be tapped by the analysis device.
In reference to claim  16, Kretschmer teaches wherein the at least one temperature sensor is electrically coupled via a connection line (through conductors that lead to 18; fig. 3) to a connection element (34; fig. 4), at which the sensor signal of the at least one temperature sensor can be tapped by the analysis device.
In reference to claim  17, Kretschmer teaches wherein the at least one temperature sensor is electrically coupled via a connection line (through conductors that lead to 18; fig. 3) to a connection element (34; fig. 4), at which the sensor signal of the at least one temperature sensor can be tapped by the analysis device.
	In reference to claim  18, Kretschmer teaches a high-voltage electrical system (fig. 4) for a motor vehicle including a high-voltage plug connector (10, 12; fig. 3) having at least one high-voltage plug connection part (shown in figure 3) for the high-voltage plug connector, which can be coupled to at least one high-voltage line (conductors lines of 36; fig. 4), of the high-voltage electrical system of the motor vehicle (see Abstract which mentions “ A charging cable 10 for an electric vehicle”), wherein the high-voltage plug connection part has at least one integrated temperature sensor (NTC2), which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line (see [0025].  The temperature signals of the NTC are sent through the six-pole signal ring 34; fig. 4 to the ICCPD; fig. 4 for monitoring by microcontroller 32), and to provide the detected sensor signal to an analysis device (32) in order to monitor the temperature of the at least one high-voltage line, the high-voltage electrical system comprising: at least one high-voltage component (14; fig. 4) and the at least one high-voltage line (conductor lines of 36), wherein the at least one high-voltage component (14) and the at least one high-voltage line are electrically connected via the high-voltage plug connector (14 and the conductor lines of 36 are joined in the housing of 10) having the at least one high-voltage plug connection part (shown in figure 3), wherein the at least one temperature sensor (NTC2) is arranged so as to abut (see fig. 3 and [0024], lines 3-9) on the at least one contact element of the high-voltage plug connection part.
	In reference to claim  20, Kretschmer teaches a motor vehicle (not shown, but uses the charging cable 10) comprising a high-voltage electrical system including a high-voltage plug connector (10, 12) having at least one high-voltage plug connection part (pertaining to 10) for the high-voltage plug connector, which can be coupled to at least one high-voltage line (conductor lines in the not shown motor vehicle), of the high-voltage electrical system of the motor vehicle, wherein the high-voltage plug connection part (pertaining to 10) has at least one integrated temperature sensor (NTC2), which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line (see [0025].  The temperature signals of the NTC are sent through the six-pole signal ring 34; fig. 4 to the ICCPD; fig. 4 for monitoring by microcontroller 32), and to provide the detected sensor signal to an analysis device (32) in order to monitor the temperature of the at least one high-voltage line, the high-voltage electrical system including the at least one high-voltage component (14) and the at least one high-voltage line (conductor lines in the not shown motor vehicle), wherein the at least one high-voltage component and the at least one high-voltage line are electrically connected via the high-voltage plug connector (10, 12) having the at least one high-voltage plug connection part (pertaining to 10).


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/17/2022